Citation Nr: 0934707	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  08-00 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected upper thoracic muscle strain.

2.  Entitlement to a compensable evaluation for service-
connected cervical muscle strain.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to June 
2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 RO decision, which 
granted a claim for service connection for upper thoracic 
muscle strain and assigned a noncompensable evaluation, 
effective August 24, 2006, and granted a claim for service 
connection for cervical muscle strain and assigned a 
noncompensable evaluation, effective August 24, 2006.

The Board notes that the September 2007 statement of the case 
(SOC) included the issue of entitlement to an increased 
rating for service-connected posttraumatic stress disorder 
(PTSD).  However, the Veteran indicated on his December 2007 
VA Form 9 Appeal that he wished to appeal the evaluations 
assigned to his service-connected upper thoracic muscle 
strain and cervical muscle strain only.  As such, the issue 
of entitlement to an increased rating for service-connected 
PTSD is not currently on appeal before the Board.   

The Board notes that additional VA medical records were 
associated with the claims file after the April 2009 
supplemental statement of the case (SSOC) was issued.  
However, as these medical records do not document symptoms 
associated with the Veteran's cervical muscle strain or upper 
thoracic muscle strain, the Board finds these records are not 
relevant to the claims currently on appeal and will proceed 
to adjudicate the claims on their merits. 


FINDINGS OF FACT

1.  The Veteran's service-connected upper thoracic muscle 
strain is manifested by a forward flexion of 90 degrees, 
extension of 30 degrees, right lateral flexion of 30 degrees, 
left lateral flexion of 30 degrees, right lateral rotation of 
30 degrees, and left lateral rotation of 30 degrees, with no 
evidence of ankylosis, radicular symptoms, tenderness, or 
incapacitating episodes.
2.  The Veteran's service-connected cervical muscle strain is 
manifested by a flexion of 45 degrees, extension of 45 
degrees, right lateral flexion of 45 degrees, left lateral 
flexion of 45 degrees, right lateral rotation of 80 degrees, 
and an assumed left lateral rotation of 65 degrees, with some 
tenderness in the upper posterior cervical musculature, and 
no evidence of ankylosis, radicular symptoms, or 
incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for upper thoracic 
muscle strain have not been met.  See 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5237 
(2008).

2.  The criteria for a 10 percent rating, but no more, for 
cervical muscle strain have been met.  See 38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 
5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

VCAA letters dated in September 2006 and May 2008  fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The Veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  These letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  Additionally, the 
September 2006 described how appropriate disability ratings 
and effective dates were assigned.  

Furthermore, for initial rating claims, where, as here, 
service connection has been granted and the initial rating 
has been assigned, the claim of service connection has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the Veteran's claim for service 
connection.  22 Vet. App. 37 (2007).  Regardless, the Board 
notes the May 2008 letter included the requirements set forth 
in Vazquez-Flores.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
All records identified by the Veteran as relating to these 
claims have been obtained, to the extent possible.  The Board 
finds that the record contains sufficient evidence to make a 
decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran with a VA examination for his 
upper thoracic muscle strain and cervical muscle strain most 
recently in March 2009.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected disabilities 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2008).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  
The Board finds that the examination in this case is adequate 
upon which to base a decision and that a new VA examination 
need not be conducted at this time.
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).
The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  Where 
the Veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the Veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

The Veteran has been assigned a noncompensable evaluation 
under Diagnostic Code 5237 for his service-connected upper 
thoracic muscle strain, effective August 24, 2006, and a 
noncompensable evaluation under Diagnostic Code 5237 for his 
service-connected cervical muscle strain, effective August 
24, 2006.  The Veteran seeks higher ratings.
	
The schedule for rating spine disabilities was changed, 
effective September 26, 2003, to provide for the evaluation 
of all spine disabilities under a new General Rating Formula 
for Diseases and Injuries of the Spine, unless the disability 
is rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  Diagnostic codes for all diseases and 
injuries to the spine were renumbered.  As the Veteran's 
claims were received in August 2006, only the current rating 
formula must be considered and any regulation changes made 
prior to the September 26, 2003 changes are irrelevant for 
the purposes of these claims. 

Under the current General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent rating is for application 
with forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent 
evaluation is assigned for forward flexion of the cervical 
spine at 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine of 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2008).

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2008).  Normal forward flexion of the lumbar spine is 0 to 
90 degrees, extension is 0 to 30 degrees, left and right 
lateral flexion are 0 to 30 degrees, and left and right 
lateral rotation are 0 to 30 degrees.  Id.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  Id.  The normal combined range of motion 
of the cervical spine is 340 degrees and the normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
Id.  The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent evaluation is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 1 week but less 
than 2 weeks during the past 12 months; a 20 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).

For purposes of evaluations under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. at Note (1).  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of incapacitating episodes 
or under the General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a higher evaluation 
for that segment.  Id. at Note (2).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board notes that the Veteran underwent a VA examination 
most recently in March 2009.  The examiner reviewed the 
claims file.  The Veteran reported that his thoracic and 
cervical muscle strains began while overseas in Iraq and he 
has had no new injuries to either of these areas recently.  
He reported that the pain and discomfort he experiences in 
these areas is about the same and has not improved or 
worsened much.  He rated the pain in his mid thoracic area at 
a 0 out of 10 currently, but, when he is having pain in that 
region, it can go up to a 8 out of 10.  This is the same for 
the cervical region.  The pain in both of these areas comes 
and goes.  When he has pain across the back of his neck, it 
gets stiff and he reported that he sometimes feels like he 
has difficulty breathing through his nose.  He does 
occasionally feel like he has a vertebra that shifts in his 
neck.  He denied any numbness, tingling, or pain going down 
either his arms or his legs.  He, therefore, denied any 
symptoms associated with radiculopathy.  He does not have any 
bowel or bladder complaints and has normal sensation and 
rectal control.  Functionally, he is able to perform all of 
his daily activities, including driving and going to school.  
He currently is not working and is a student.  By the end of 
a full day of school, he will have increased stiffness in his 
neck and upper back.  He denied any specific flare-ups and 
reported a more steady on and off sort of pain in both areas.  
He has no incapacitating episodes or prescribed episodes of 
bedrest for either his thoracic or cervical spine.  Physical 
examination of the thoracolumbar and the cervical spine 
revealed normal alignment in the coronal and sagittal planes.  
The Veteran ambulated with non-antalgic gait pattern and 
normal posture.  There is no evidence of muscle spasms.  He 
has no tenderness to palpation of his thoracolumbar spine or 
associated musculature.  He does have some tenderness in the 
upper posterior cervical musculature.  There is no swelling 
or erythema.  With respect to his cervical spine, the Veteran 
was noted as having a forward flexion of 0 to 45 degrees with 
no pain throughout, an extension of 0 to 45 degrees with no 
pain throughout, left and right lateral flexions of 0 to 45 
degrees with no pain throughout, and left and right lateral 
rotations of 0 to 80 degrees with no pain throughout.  There 
is no change with repeated testing.  With respect to his 
thoracic spine, the Veteran was noted as having a forward 
flexion of 0 to 90 degrees with no pain throughout, an 
extension of 0 to 30 degrees with no pain throughout, left 
and right lateral flexions of 0 to 30 degrees with no pain 
throughout, and left and right lateral rotations of 0 to 30 
degrees with no pain throughout.  There is no change with 
repeated testing.  X-rays show no degenerative changes.  
There is no additional functional impairment due to pain, 
pain on repetitive testing, weakness, or instability.  The 
examiner noted that the Veteran was not having a flare-up on 
the day of this examination and he could not state what the 
Veteran's limitations would be during a flare-up without 
resorting to mere speculation.

The Veteran also underwent a VA examination in December 2006.  
The examiner reviewed the claims file.  The Veteran reported 
that he has had neck and upper back pain since he was in the 
military.  It improves with chiropractic treatment but then 
the pain recurs.  He reported an achy pain in the back of the 
neck, which is there most of the time; although, it varies in 
intensity.  He reported no radicular symptoms, numbness, 
weakness, or incapacitating episodes.  He experiences flares 
when his pain is worse and his neck feels worse about once 
per week, lasting a couple of hours in duration.  It was 
noted that the Veteran worked in construction.  His neck had 
not limited him on the job, but it did bother him to wear the 
required hard hat.  He occasionally stopped working to take 
his hard hat off and rest.  He reported no limitations 
outside of work.  The Veteran reported an upper back pain 
that was similar in frequency and duration to his neck pain.  
He would get a burning type of pain in between his shoulder 
blades that occasionally goes up this neck.  The pain is 
constant.  It was aggravated by wearing a back pack.  Both 
his neck and upper back get stiff when he sleeps at night.  
He has flares of his back with increased pain about once per 
week that last a few hours in duration.  With regard to his 
upper thoracic spine, he has no incapacitating episodes, 
radicular symptoms, falls, or unsteadiness.  He has no 
vertebral tenderness, paraspinal muscle tenderness, or spasm 
of the cervical or the thoracic spine.  With respect to his 
cervical spine, the Veteran was noted as having a flexion of 
45 out of 45 degrees, painless; an extension of 45 out of 45 
degrees, painless; right bending of 45 out of 45 degrees, 
painless; left bending of 45 out of 45 degrees, painless; 
right rotation of 80 out of 80 degrees, painless; and left 
rotation of 80 degrees out of 65 degrees with subjective 
terminal discomfort.  With respect to his thoracic spine, he 
was noted as having a flexion of 90 out of 90 degrees, an 
extension of 30 out 30 degrees, right bending of 30 out of 30 
degrees, left bending of 30 out of 30 degrees, right rotation 
of 30 out of 30 degrees, and left rotation of 30 out of 30 
degrees.  The examiner noted that, for the cervical and 
thoracic spine, with 3 repetitive motions, there was no 
additional functional impairment due to pain, weakness, 
fatigability, incoordination, or repetition.  Since the 
flare-up is not occurring on the day of this examination, the 
examiner indicated that she would have to resort to mere 
speculation to assess any loss of function during flare-ups.  
X-rays revealed no degenerative changes of the thoracic spine 
and no significant degenerative changes of the cervical 
spine.     

Upon review of the claims file, the Board acknowledges that 
the Veteran was noted in a May 2007 VA treatment record as 
having neck and back pain and loss of range of motion in the 
neck.  In a May 2006 VA treatment record, the Veteran was 
noted as having adequate range of motion of the cervical and 
thoracic spine.  His gait and station were recorded as 
normal.  In an August 2005 private treatment record from 
Anderson Chiropractic Clinic, it was noted that the Veteran 
was treated for complaints of mild neck and mild lower back 
pain.  In an April 2005 treatment record from Anderson 
Chiropractic Clinic, it was noted that the Veteran was 
treated for complaints of mild neck and upper back pain.  In 
an August 2004 treatment record from Anderson Chiropractic 
Clinic, it was noted that the Veteran was treated for 
complaints of mild neck pain.  It was noted upon examination 
that he had a loss of normal motion in the mid and lower 
cervical motion units.  

The Board has also considered the Veteran's June 2007 
assertions that he is in nearly constant pain from his back 
and neck conditions and that these conditions played a major 
role in his being fired from his job.  

With respect to the Veteran's thoracic spine disability, the 
Board finds no evidence indicating that the Veteran's forward 
flexion of the thoracolumbar spine has been limited in range 
to between 61 and 85 degrees, or to a combined range of 
motion of 121 degrees to 235 degrees.  Furthermore, the 
claims folder contains no evidence indicating that the 
Veteran's thoracic spine disability results in muscle spasm, 
guarding, localized tenderness, or veterbral body fracture 
with loss of 50 percent or more of the height.  As such, a 10 
percent rating based on limitation of motion under the 
General Rating Formula for Diseases and Injuries of the Spine 
cannot be assigned for the Veteran's upper thoracic muscle 
strain.  

With respect to the Veteran's cervical spine disability, the 
Board notes that the Veteran was noted as having some 
tenderness in the upper posterior cervical musculature in the 
March 2009 VA examination report.  Additionally, while March 
2009 VA examination report does not reflect that the 
Veteran's forward flexion of the cervical spine has been 
limited in range to between 31 and 40 degrees, or to a 
combined range of motion of 171 degrees to 335, the December 
2006 VA examination report reflects that the Veteran had a 
left rotation of 80 out of 65 degrees.  As the Board is 
unsure whether the examiner intended to note that the Veteran 
had a left rotation of 80 out of 80 degrees or a left 
rotation of 65 out of 80 degrees, the Board will resolve all 
doubt in favor of the Veteran and assume that the examiner 
intended to record a left rotation of 65 out of 80 degrees.  
Therefore, the combined range of motion for the Veteran's 
cervical spine would be 325 degrees.  As a combined range of 
motion of 325 degrees clearly falls into the range of motion 
of 171 degrees to 335 degrees, and, in light of the 
tenderness in the upper posterior cervical musculature noted 
in the March 2009 VA examination report, the Board will grant 
an increase for the Veteran's service-connected cervical 
spine strain to 10 percent. 

The Board has considered assigning a 20 percent evaluation 
for the Veteran's service-connected cervical spine strain.  
However, the Board finds no medical evidence of record 
indicating that the Veteran's forward flexion of the cervical 
spine has been limited in range to between 16 and 30 degrees, 
or to a combined range of motion of 170 degrees or less.  
Furthermore, the claims folder contains no medical evidence 
indicating that the Veteran experiences muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  As such, a 20 percent rating based on 
limitation of motion under the General Rating Formula for 
Diseases and Injuries of the Spine cannot be assigned for the 
Veteran's cervical muscle strain.  

The Board also notes that the Veteran was not diagnosed with 
ankylosis of any kind of any part of the spine.  Therefore, 
higher ratings may not be awarded on the basis of ankylosis 
either.  

With regards to applying the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, the Board notes that there is no indication in the 
medical evidence of record that the Veteran has experienced 
any incapacitating episodes.  As such, increased ratings 
cannot be assigned under this criteria.
The Board also notes that, according to Note (1), any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, must be 
evaluated separately under the appropriate diagnostic code.  
As the Veteran has not complained of spasms, numbness, or any 
radicular symptoms of either the cervical or the thoracic 
spine, and there is no medical evidence of record of any 
objective neurologic manifestations, increased evaluations 
under these criteria cannot be assigned.  

With respect to the possibility of assigning a higher 
disability rating according to 38 C.F.R. § 4.40 and 4.45 for 
either the Veteran's cervical or thoracic spine disabilities, 
the Board has considered the Veteran's complaints of pain.  
However, the examiner at the December 2006 VA examination 
noted that, for the cervical and thoracic spine, with 3 
repetitive motions, there is no additional functional 
impairment due to pain, weakness, fatigability, 
incoordination, or repetition.  Additionally, the examiner at 
the March 2009 VA examination noted that, for the cervical 
and thoracic spine, there is no additional functional 
impairment due to pain, pain on repetitive testing, weakness, 
or instability.  As such, the Board finds that additional 
compensation need not be assigned for either disability 
according to 38 C.F.R. §§ 4.40 or 4.45.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board acknowledges the Veteran's June 2007 
assertion that his back and neck conditions played a major 
role in his being fired from his job and his reports at the 
December 2006 VA examination that his neck condition required 
him to take his hard hat off and rest while working 
construction.  However, the Veteran also reported at this 
examination that his neck has not limited him on the job, and 
he reported no limitations outside of work.  At the March 
2009 VA examination, it was noted that the Veteran is 
currently a student and is able to perform all of his daily 
activities.  While the Veteran reported that he will have 
increased stiffness in his neck and upper back at the end of 
a full day of school, he has not asserted any marked 
interference with his occupation as a student due to his 
cervical and thoracic spine conditions.  Additionally, the 
clinical evidence of record simply does not support the 
Veteran's assertions that his conditions are so severe as to 
cause marked interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities, as 
discussed above.  Furthermore, these conditions have not 
necessitated frequent periods of hospitalization or otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disabilities.  Thus, the Board finds that the requirements 
for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met for the Veteran's upper 
thoracic muscle strain or his cervical muscle strain.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

With respect to the Veteran's claim for an increased 
evaluation for service-connected upper thoracic muscle 
strain, the Board concludes that the preponderance of the 
evidence is against the claim for an increased rating, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  There is not an 
approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Assignment of staged ratings is not for application.  
Fenderson, supra.

With respect to the Veteran's claim for an increased 
evaluation for service-connected cervical muscle strain, 
resolving doubt in favor of the Veteran, the Board concludes 
that a 10 percent rating, and no more, is warranted for the 
Veteran's service-connected cervical muscle strain.  The 
Board concludes that the preponderance of the evidence is 
against assigning a rating in excess of 10 percent for this 
disability, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  There is not 
an approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Assignment of staged ratings is not for application.  
Fenderson, supra.







ORDER

Entitlement to a compensable evaluation for service-connected 
upper thoracic muscle strain is denied.

Entitlement to a 10 percent evaluation for service-connected 
cervical muscle strain is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


